Citation Nr: 9903232	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for and left knee 
disorder, to include on a secondary basis.

2.  Entitlement to service connection for a right hip 
disorder, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1945 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDING OF FACT

A left knee and a right hip disorder were not present 
inservice or for many years thereafter, and are not shown to 
be related to a service-connected right knee disorder or 
residuals thereof.


CONCLUSION OF LAW

A left knee and a right hip disorder were neither incurred in 
nor aggravated by military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a left knee and 
a right hip disorder, to include on a secondary basis.  The 
veteran's claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible. The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).


Factual history

The service medical records are essentially negative for 
complaints or treatment of a left knee disorder with the 
exception of a May 1945 special examination report.  In this 
report, the veteran described falling and striking both knees 
on the ground, causing right knee pain.  While the typed 
report does not mention complaints or an examination of the 
left knee pain, the Board notes that in the diagnosis portion 
of the report (handwritten instead of typed), the examiner 
wrote that the x-ray results showed "left" knee arthritis.  
The examiner added, however, that there were mild "right 
knee adhesions" and probable old cartilage.  Moreover, with 
respect to the "right knee adhesions," it is apparent from 
the handwriting that the examiner first wrote "left knee 
adhesions" before changing it to "right knee adhesions."  
Hence, the Board concludes that the examiner diagnosed right 
knee arthritis, while mistakenly referring to the "left" 
knee, because the examiner did not discuss, and the veteran 
did not complain of, a left knee disability in the report.  

With respect to the hip, the report indicates that the 
veteran complained of right hip pain radiating up from his 
right knee.  However, the examiner did not diagnosis a right 
hip disability.  

A May 1945 x-ray report shows right knee arthritis, without 
mentioning any left knee pathology.  The military discharged 
the veteran in February 1946 based on a January 1946 service 
orthopedic report which shows that his right knee injury made 
him unfit for duty.  The report is negative for hip or left 
knee pathology.  The Board notes that there is no discharge 
examination of record.  

An April 1968 VA examination report reveals that the veteran 
complained of ascending pain from his right knee to his right 
hip.  According to the report, orthopedic excercises produced 
no disturbance, limitation of motion, pain, spasm, or other 
functional impairment.  The examiner observed that the right 
hip adducted and flexed normally.

According to the evidence of record, the veteran first 
complained about his left knee during a June 1972 VA 
examination.  The veteran reported that his left knee would 
tire because he had to compensate for his service-connected 
right knee disorder.  He also complained of right hip pain.  
Physical examination revealed no left knee instability with 
normal contour.  On the straight leg raising test, the 
veteran's left leg had 70 degrees of motion.  There was no 
diagnosis of left knee pathology.  With respect to the right 
hip, the x-ray results revealed an essentially normal right 
hip.  The examiner opined that, while the x-ray results 
showed spurring at the right ischial tuberosity, it was of 
doubtful clinical significance.  

The VA Medical Center (VAMC) treated the veteran on numerous 
occasions on an in and out-patient basis since 1970 for a 
variety of physcal ailments.  An August 1972 VA hospital 
summary reveals that the veteran had restricted right hip 
motion.  Although a VA physician diagnosed the veteran with 
degenerative arthritis of both knees in March 1974, a VA 
hospital summary spanning from April to May 1974 established 
the first x-ray evidence of left knee arthritis.  

According to a December 1975 VA special orthopedic evaluation 
report, the veteran had full range of hip motion, and there 
was no evidence of hip pathology. 

In August 1983, VA treated the veteran on an outpatient 
basis.  He reported that he lost his balance, cutting his 
left knee with a chainsaw as a result of his service-
connected right knee.  The examiner commented that the two 
lacerations were not deep enough to effect his tendons or 
patella and there was no bone damage.  He was diagnosed with 
left knee lacerations.

In a January 1987 VA examination report, the veteran 
complained of aching in the right hip.  The examiner made no 
diagnosis with respect to any left knee or right hip 
pathology.

A March 1995 VAMC hospital report contains a diagnosis of 
degenerative joint disease of both knees.  

In April 1995 a VA Doctor of Osteopathy (osteopath) examined 
the veteran with respect to his service connection claims.  
According to the osteopath, the veteran stated that although 
his left knee had bothered him for many years, it had 
progressively worsened over the last five years.  In 
addition, the veteran explained that he had to use his left 
leg most of the time to navigate stairs or to do heavy 
lifting because he could not raise himself up with his right 
leg.  The examiner diagnosed degenerative arthritis of the 
left knee due to overuse secondary to the right knee 
impairment.  Moreover, the examiner diagnosed probable 
degenerative joint disese of the right hip due to an altered 
gate secondary to the right and left knee disorders.  

VA x-rays taken of the left knee in April 1995 showed minimal 
degenerative changes and bipartite patella of the left knee.  
They also showed minimal degenerative changes of the right 
hip, with no other evidence of bone or joint pathology.  

Subsequent VAMC hospital and outpatient records show 
continued treatment for left knee and right hip problems.  

VA x-ray results from July 1996 show minor degenerative 
changes of both hips and moderate degenerative changes of the 
left knee with joint effusion and varus deformity.  

Also in July 1996, a VA Doctor of Medicine (physician) 
examined the veteran, and documented that he had reviewed the 
veteran's claims file prior to examining him.  The physician 
reported that, with respect to the left knee, the veteran 
indicated that it had point tenderness, and that it swelled 
periodically.  The veteran propounded that his left knee 
arthritis had started about five years before the 
examination.  The physician commented that the claims folder 
revealed that the veteran had been diagnosed with arthritis 
of the left knee in the 1970s.  The veteran further 
articulated that his entire left leg would swell secondary to 
his knee condition.  The examiner noted, however, that the 
veteran had severe varicose veins of the left leg extending 
from the knee to above the foot.  The physician posited that 
the varicose veins were the cause of the left leg edema, not 
the knee condition.  The veteran also described his bilateral 
hip problems.  The physician remarked that the veteran 
adamantly maintained that he had arthritis of the hips and 
the left knee, secondary to his right knee disorder.  

Based on the objective examination, the physician diagnosed 
degenerative joint disease of the left knee and both hips.  
Additionally, the physician opined that the veteran's 
degenerative joint disease of the left knee and the hips, 
were not caused by the service-connected right knee disorder.  
The physician continued that he did not believe that these 
conditions were directly caused by the service-connected 
right knee disorder.  

The physician elaborated that, after reviewing the claims 
folder completely as well as reviewing all output from the 
network health exchange, the service-connected right knee 
condition did not aggravate or accelerate the left knee or 
hip conditions.  The physician ascertained his opinion based 
on a review of the records, which showed longstanding 
osteoarthritis.  Moreover, the physician surmised that the 
radiographic studies did not show abnormal progression of the 
generalized osteoarthritis in the hips or the left knee.  
Additionally, there was evidence of severe trauma to the left 
knee in 1983, from a chain saw accident, and the generalized 
osteoarthritis documented in the 1970s, which included the 
hips and the left knee, continued to be documented with 
normal progression over the years.  

The physician emphasized that he did not see any evidence 
that the generalized osteoarthritis was definitely related to 
the service-connected right knee disorder, or that it 
accelerated the arthritis in the left knee or hips.  The 
physician also pointed out that there was a great discrepancy 
in the medical history provided by the veteran, and the 
history evidenced in the record.  With respect to the left 
knee, the physician highlighted that the veteran's 
nonservice-connected pension included a 10 percent evaluation 
for a nonservice-connected left knee disability.  On 
examination, however, the physician noted that the veteran 
stated that he never had left knee problems prior to the 
previous five years.  The physician added that the veteran's 
claims folders were helpful in preparing for the examination, 
as well as the opinion.

A February 1997 letter from Wanda J. Erdman, B.S., D.C., the 
veteran's private chiropractor, indicates that the veteran's 
right leg was significantly shorter than the left leg.  She 
noted that the veteran walked with a slight limp and opined 
that the consistency and recurrence of his low back and left 
leg symptoms indicated that his right knee injury had 
contributed to the deterioration of both his low back and 
left leg disorders.

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Moreover, when aggravation of a 
non-service connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish service connection for arthritis, it must have 
become manifest to a degree of ten percent or more within one 
year from the date of separation of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307 (a)(3), 3.309 
(a) (1998). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  38 C.F.R. § 3.303.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Continuity of symptomatology is shown only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.

In this case, the veteran contends that service connection 
should be granted for an acquired right hip and a left knee 
disorder, to include arthritis, on a direct and secondary 
basis.  The Board finds, however, that a grant of service 
connection for both issues is not warranted because the 
evidence against the veteran's claims outweighs the evidence 
in favor.

Initially, the Board finds that there is no medical evidence 
of record that the veteran had a hip or left knee disability 
prior to service entry.  Furthermore, the medical evidence 
does not show that the veteran had a right hip or left knee 
disability in service.  As noted above, the service medical 
records cumulatively show that the veteran never complained 
of, or was treated for a left knee disorder.  

With respect to the May 1945 special service examination 
report discussed above, the Board acknowledges that the 
examiner wrote "arthritis - x-ray diagnosis left knee."  
Unfortunately, the Board must find that, based on a review of 
the report, the examiner mistakenly wrote "left" instead of 
"right" when diagnosing arthritis of the knee.  To begin 
with, according to the report, the examiner only studied the 
right knee.  Second, the veteran did not complain of a left 
knee disorder.  Third, the x-ray results were exclusively 
taken of the right knee.  Simply put, there was no x-ray 
evidence of arthritis of the left knee noted in the report, 
or in the service medical records.  In conclusion, there is 
no evidence in the May 1945 report supporting a diagnosis of 
arthritis of the left knee.  Hence, the Board concludes that 
the examiner mistakenly wrote "left" instead of "right" 
when diagnosing arthritis of the knee, and that the correct 
diagnosis should have been arthritis of the right knee.  

Additionally, while the May 1945 report shows that the 
veteran complained of right hip pain, radiating up from his 
right knee, the examiner did not diagnose it as a disability.  
Hence, without a diagnosed disability in service, the Board 
finds that service connection for a right hip disorder on a 
direct basis is not warranted.

Thereafter there are no competent medical records until many 
decades after his separation from service which show any 
evidence of arthritis of the left knee or the right hip.  
Indeed, the first postservice x-ray evidence of left knee 
arthritis was in the VAMC hospital summary dated from April 
to May 1974.  The first postservice x-ray evidence of 
arthritis of the right hip was in the April 1995 VA 
examination report.  

Furthermore, the July 1996 VA physician concluded in a 
thorough, well-documented analysis based on a complete review 
of both claims files that the veteran's degenerative joint 
disease of the left knee and the right hip, were not caused 
by the service-connected right knee disorder; that these 
conditions were not directly caused by the service-connected 
right knee disorder; and that  the service-connected right 
knee condition did not aggravate or accelerate the left knee 
or right hip condition.  The physician ascertained his 
opinion based on a review of the records, which showed 
longstanding osteoarthritis.  Moreover, radiographic studies 
did not show abnormal progression of the generalized 
osteoarthritis in the hips or the left knee.  Additionally, 
there was evidence of severe trauma to the left knee in 1983, 
from a chain saw accident.  The generalized osteoarthritis of 
the right hip and the left knee, documented in the 1970s, 
continued to be documented with normal progression over the 
years.   

The physician emphasized that he did not see any evidence 
that the generalized osteoarthritis was definitely related to 
the service-connected right knee disorder, or that it 
accelerated the arthritis in the left knee or hips.  The 
physician also pointed out that there was a great discrepancy 
in the medical history provided by the veteran, and the 
history evidenced in the record.  With respect to the left 
knee, the physician highlighted that when the veteran was 
granted a nonservice-connected pension, it included a 10 
percent evaluation for a nonservice-connected left knee 
disability.  On examination, however, the physician noted 
that the veteran stated that he never had left knee problems 
prior to the previous five years.  The physician added that 
the veteran's claims folders were helpful in preparing for 
the examination, as well as the opinion.

In summary, the July 1996 VA physician concluded in a 
thorough, well-documented analysis based on a complete review 
of both claims files, that the veteran's the service-
connected right knee disorder did not directly cause, 
aggravate, or accelerate the degenerative joint disease of 
the left knee or the right hip.  He emphasized that there was 
no evidence that the generalized osteoarthritis was 
definitely related to the right knee.  The Board finds this 
opinion persuasive.

In contrast, while the Board acknowledges that the VA 
osteopath and the veteran's private chiropractor both found 
that the veteran's service-connected right knee did cause or 
contribute to the veteran's left knee and right hip 
disorders, nevertheless, the Board finds these opinions less 
persuasive with respect to the issues on appeal for several 
reasons.  First, the opinions were based primarily on the 
veteran's recitation of his medical history, as opposed to 
the medical record.  In this regard, "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence'," sufficient to 
render a claim well-grounded where, as here, the 
determinative issue involves medical etiology.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

Further, even if the Board were to assume that the osteopath 
and chiropractor had reviewed the claims files, the opinions 
would still be less persuasive because they did not 
specifically discuss the evidence and supply detailed reasons 
and bases for the findings.  

While the veteran claims that he developed a left knee and a 
right hip disorder during service and that his current left 
knee and right hip problems are due to this service-connected 
right knee disorder, he has offered no other competent 
evidence to establish such a relationship, other than his own 
unsubstantiated contentions.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left knee and a right hip disorder, 
is denied.



		
	L. J. WELLS-GREEN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 10 -


